11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Zachary Blake Hernandez,                       * From the 385th District
                                                 Court of Midland County,
                                                 Trial Court No. CR38343.

Vs. No. 11-12-00348-CR                         * November 26, 2014

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.